PER CURIAM.
We affirm the adjudication and disposition of N.F. for possession of a firearm on school property.1 However, we strike the order imposing a public defender’s fee of $150 because the trial court failed to apprise the juvenile or his parents of their right to contest the amount as required by Florida Rule of Criminal Procedure 3.720(d)(1). The fee is stricken without prejudice to reimpose it after complying with the rule. See Green v. State, 650 So.2d 635 (Fla. 5th DCA 1995).
AFFIRM adjudication and disposition; order stricken without prejudice.
DAUKSCH, W. SHARP, and THOMPSON, JJ., concur.

. § 790.115(2), Fla.Stat. (1993).